Citation Nr: 0533279	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  97-32 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right hip.

2.  Entitlement to service connection for degenerative joint 
disease of the left hip.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

4.  Entitlement to separate rating for arthritis of right 
hand and wrist as a residual of a right hand crush injury.

5.  Entitlement to a temporary total disability rating for 
convalescence for the period from February 1, 1999 to October 
7, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1982 to January 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama(RO).  

In November 2001, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  

Most recently, the case was before the Board in January 2004, 
when it was remanded for additional development.  The Board 
now proceeds with its review of the appeal with respect to 
the issues involving service connection for hip disorders and 
entitlement to TDIU.  

The Board has rephrased the issue involving entitlement to 
service connection for degenerative joint disease of the hips 
into two separate issues.  This is to permit more accurately 
adjudicating the veteran's claims based on the disabilities 
shown by the recent VA examination.  

The issue involving a separate rating for arthritis of the 
right hand and wrist and a temporary total rating pursuant to 
38 C.F.R. § 4.30 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate the claims for service connection for arthritis 
of the hips and TDIU.

2.  The medical evidence reveals that the veteran has 
degenerative joint disease of the right hip which is related 
to his service-connected right lower extremity disabilities.

3.  The medical evidence of record does not reveal any 
current left hip disability.  

4.  The veteran's service-connected disabilities are:  
residuals of a right hand crush injury rated as 50 percent 
disabling; degenerative joint disease of the lumbar spine 
rated as 40 percent disabling; residuals of a right ankle 
injury rated as 20 percent disabling; residuals of a right 
knee injury rated as 10 percent disabling; and chalzion of 
the right eye lid rated at a noncompensable (0%) disability 
rating.

5.  The veteran's combined service-connected disability 
rating is 80 percent.

6.  The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.




CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right hip is 
proximately due to a service-connected disability.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).

2.  A left hip disorder was not incurred in or aggravated by 
active military duty, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

3.  The criteria for a TDIU rating have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

As noted above, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The present appeal has been pending since 1997, 
which is before the effective date of the VCAA.  As such, 
notice to was not provided to the veteran in this case until 
later in the claims process.  Nevertheless, VA provided the 
veteran the required notice with respect to his claims in 
letters dated July 2004 and April 2005, in which he was 
informed of the requirements needed to establish his claims.  
In accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help him get relevant evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  Additional 
medical evidence was received.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied.  

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded multiple VA 
Compensation and Pension examinations over the years.  
Additionally, there is no outstanding evidence to be 
obtained, either by VA or the veteran, with respect to the 
issues decided below.  Consequently, the Board finds that VA 
did not have a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

II. Service Connection for Arthritis of the Hips

The law provides that service connection may be established 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Moreover, service connection may also 
be granted for a disability which is proximately due to, or 
the result of, a service-connected disease, injury, or 
disability.  38 C.F.R. § 3.310(a).  Further, where service 
connection is sought on a secondary basis, service connection 
could be granted for a disability which was not only 
proximately due to or the result of a service-connected 
condition, but could also be granted where a service-
connected disability had aggravated a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1994) (en 
banc).  

In August 2005, the most recent VA examination of the veteran 
was conducted.  Physical examination revealed full and normal 
motion of the left hip, but "abnormal flexion of the right 
hip to -20 degrees."  X-ray examination revealed the left 
hip was normal, but there were mild degenerative changes of 
the right hip.  

The evidence supports a grant of service connection for 
degenerative joint disease, arthritis, of the right hip.  The 
August 2005 VA examination reveals that the veteran has 
degenerative joint disease of the right hip with limitation 
of motion.  There is no medical opinion as to the etiology of 
the veteran's right hip arthritis contained in this 
examination report.  However, the veteran is service-
connected for a right ankle injury and a right knee injury.  
A May 2003 VA examination report offered the medical opinion 
that the veteran's low back arthritis was due to his service-
connected right lower extremity disabilities.  Common sense 
dictates that since the veteran's arthritis of the 
lumbosacral spine was the result of his service-connected 
right knee and ankle disabilities, his right hip arthritis 
must also have been so caused.  As such, the Board finds that 
the May 2003 VA examination report provides the necessary 
nexus.  Accordingly, service connection for degenerative 
joint disease of the right hip is granted.  

The preponderance of the evidence is against service 
connection for degenerative joint disease of the left hip.  
The competent medical evidence of record does not show that 
the veteran has any current disability of the left hip; the 
August 2005 VA examination revealed that the veteran left hip 
was completely normal.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110.  In the absence of proof of present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 
(1997) (Interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  With no evidence of a current left hip disability,  
service connection must be denied.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
grant of service connection, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience. 38 
C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability. If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history. 
38 C.F.R. §§ 3.321(b), 4.16(b). The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice- 
connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2005).

The Board granted entitlement to service connection for 
degenerative joint disease of the right hip in Section II 
above.  However, even without applying a disability rating to 
this service-connected disability, there is still enough 
evidence to support a grant of TDIU.  As established in the 
February 2004 RO rating decision, the veteran's service-
connected disabilities are:  residuals of a right hand crush 
injury rated as 50 percent disabling; degenerative joint 
disease of the lumbar spine rated as 40 percent disabling; 
residuals of a right ankle injury rated as 20 percent 
disabling; residuals of a right knee injury rated as 10 
percent disabling; and chalzion of the right eye lid rated at 
a noncompensable (0%) disability rating.  Based on this, the 
veteran has a combined service-connected disability rating is 
80 percent.  This meets the criteria established at 38 C.F.R. 
§ 4.16(a).  Moreover, the medical opinion of the examining 
physician who conducted the August 2005 VA examination was 
that the veteran's "service-connected disabilities will not 
allow him to maintain substantial employment."  Accordingly, 
the evidence supports a grant of TDIU.


ORDER

Service connection for degenerative joint disease of the 
right hip is granted.

Service connection for degenerative joint disease of the left 
hip is denied.

A  total disability rating for compensation based on  
individual unemployability (TDIU) is granted. 


REMAND

In August 2005, a VA examination of the veteran was 
conducted.  The examination report is actually quite good, 
and the examining physician was thorough and professional.  
However, there is difficulty in applying the medical evidence 
as reflected in the examination report to the rating criteria 
to establish entitlement to a separate rating for arthritis 
of the right hand and wrist.  This is a result of the 
complexity of the rating criteria for hand and wrist 
disabilities rather than any fault with the examination.  
Nevertheless, the Board finds that it is advisable to return 
the examination report for some clarification, and to let the 
RO review the results and readjudicate the issue.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

The evidence of record reveals that the veteran had surgery 
for his service-connected right hand and wrist disabilities 
in December 1998.  A 100 percent disability rating, temporary 
total disability rating for convalescence, was assigned 
pursuant to 38 C.F.R. § 4.30 for the period of time from 
December 21, 1998 to February 1, 1999.  The RO adjudicated 
the issue as involving a temporary total disability rating 
for convalescence from August 10, 1999 to October 7, 1999 and 
the Board has phrased the issue as such.  However, review of 
the claims file reveals that the veteran has been 
consistently claiming entitlement to a temporary total 
disability rating for convalescence since February 1, 1999.  
The record reveals that the veteran's claim is for 
entitlement to a temporary total disability rating for 
convalescence for the period from February 1, 1999 to October 
7, 1999.  The RO needs to readjudicate this claim to consider 
a rating under 38 C.F.R. § 4.30 for this entire period of 
time.  

Accordingly, this case is remanded for the following actions:

1.  Return the claims file to the 
physician who conducted the August 2005 VA 
examination for review.  The examining 
physician is requested to indicate:

a.  Do the August 2005 x-ray 
examination results show that the 
veteran has "arthritis" of the 
right hand and/or wrist?  

b.  Does the veteran have 
additional disability or limitation 
of motion of the right hand and/or 
wrist which is caused by arthritis, 
and is distinctly separate from his 
neurologic symptoms?  

If the physician is unavailable, or 
additional examination is necessary to 
answer the questions posed, then the 
appropriate VA hand and wrist examination 
of the veteran should be ordered.  

2.  Following the above, the RO should 
readjudicate the issues remaining on 
appeal.  In this respect the RO is 
reminded to adjudicate the issue of 
entitlement to a temporary total 
disability rating for convalescence for 
the period from February 1, 1999 to 
October 7, 1999.  If any benefit on appeal 
remains denied, a supplemental statement 
of the case should be issued and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


